DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 15th, 2022 has been entered.

Response to Amendment
Applicant's amendments filed August 15th, 2022 have been entered. Claims 1-4, 8, 12, 14, 16, 18, 24, and 29 have been amended. Claims 9-10 and 28 have been cancelled. Claims 30-32 have been added.

The Section 112, 1st paragraph rejection has been partially maintained due to Applicant’s arguments being partially unpersuasive.
The Section 102/103 rejections over Flory (as the primary reference) made in the Office action mailed April 18th, 2022 have been withdrawn due to Applicant’s amendments.
The Section 102/103 rejections over Maly (as the primary reference) made in the Office action mailed April 18th, 2022 have been withdrawn due to Applicant’s amendments.
The Section 102/103 rejections over Shin (as the primary reference) made in the Office action mailed April 18th, 2022 have been withdrawn due to Applicant’s amendments.

Response to Arguments
Applicant's arguments, regarding the Section 112, 1st paragraph rejections, filed August 15th, 2022 have been fully considered but they are not persuasive.
Applicant argues that claim 29 is taught by the specification. The Examiner disagrees.
Applicant argues that inlets/outlets vs. inlet openings/outlet openings is made clear in their response, with which the Examiner agrees.
Applicant, however, has not addressed the “disposed along the entire length of the first air-distributing layer” aspect of the claim. It is unclear from the disclosure and the drawings what an entire length would be in relation to the first air distributing layer (what is its length and how is it measured?) and what inlets being disposed along an entire length physically means, especially in respect to further narrowing claim 1.
Furthermore, while this was accidentally not addressed, “the entire length” does not have a proper antecedent basis and should have been rejected under Section 112, 2nd paragraph as well.

Applicant’s arguments with respect to the Section 102/103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 29, the phrase “disposed along the entire length of the first air-distributing layer” is not taught in relation to the air inlets. It is unclear from the disclosure and the drawings what an entire length would be in relation to the first air distributing layer (what is its length and how is it measured?) and what inlets being disposed along an entire length physically means, especially in respect to further narrowing claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention.


Claims 1-4, 6, 8, 11-18, 24-25, & 29-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.
Regarding claim 1, the claim is directed to a device “for an armrest”, which indicates an intended use type limitation, wherein if a prior art structure is capable of performing the intended use, then it meets the claimed limitation, but then also comprises “a first air-distributing layer located in the armrest”, which seems to physically claim the limitation. It is unclear if the armrest is physically present or an intended use. Only claim 32 positively/explicitly claims an armrest, but is confused by the limitations included in claim 1.
Further regarding claim 1, it is unclear if the “assigned” aspect is related to the supply of the pre-heated or pre-cooled air or is it just a distance-based aspect.
Regarding claim 29, “the entire length” does not have a proper antecedent basis and should have been rejected under Section 112, 2nd paragraph as well.
Claims 2-4, 6, 8, 11-18, 24-25, and 30-31 are rejected for being dependent on indefinite claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 8, 11-13, 16-18, 24-25, & 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Stoll et al. (U.S. Pub. No. 2010/0327636 A1) (hereinafter “Stoll”) in view of Callerio (U.S. Patent No. 5,403,065) (hereinafter “Callerio”) OR Messner (U.S. Patent No. 3,681,797) (hereinafter “Messner”), optionally in view of Bier et al. (U.S. Pub. No. 2007/0035162 A1) (hereinafter “Bier”) and optionally in view of Schäkel (DE 10349410 A1) (hereinafter “Schäkel”).
Regarding claims 1-3, 12-13, 16-18, 24, and 29-32, Stoll teaches a climate object comprising a vehicular component that comes into contact with the user such as a seating surface or an armrest that permits air-conditioning and climatization of the user/passenger [0002, 0033] comprising adjacent an A-side [Fig. 23] or B-side (Figs. 10-11] at least one ventilation system comprising a plurality of longitudinally parallel air channel branches (first layer) for guiding the air with as little loss of air as possible while maintaining pressure resistance (All Figs. [221]) [0022-0024, 0060, 0113-0115, 0119] being arranged below an air-exchange device and or air-flow layer (second layer) (All Figs. [221/2251]), such as a permeable spacing fabric [0057-0060, 0064, 0084], each channel branch having a row of vertical air passages (inlets/outlets)/air passage openings along its entire length (All Figs. [2222/2231]) leading to the permeable air-exchange device/cover [0024, 0060] such that parallel channels alternate between inlet channels and outlet channels for simultaneous blowing and suction for the feed/discharge of climatized (pre-cooled or pre-heated) air and removal of undesirable air for dehumidifying a surface [0119, Fig. 15], wherein branch walls may comprise a pressure-resistant (hard shell) material [0121] and/or may further require a higher rigidity encasing layer [0065, 0067].
However, further regarding claims 1 and 29-31, while the number and position of the openings should be selected in such as way that a uniform exchange of air across the entire surface to be climatized will occur [0060], the layout of the longitudinal rows of vertical passages/openings of the inlet channels and outlet channels is not disclosed as being in a staggered/zig-zag relationship as claimed.
Callerio teaches a bioconditiioning object for surfaces susceptible of making contact with body parts comprising a surface covering, such as vehicular seats, and air-permeable intermediate layer (All Figs. [11/12]) and an internal distribution layer (All Figs. [13]) having a plurality parallel channels (All Figs. [14]) comprising tubular bodes (All Figs. [17]) alternating with hollow compartments (All Figs. [20]), wherein the tubular bodies have a row of passages/slots (All Figs. [18]) in a staggered/zig-zag relationship to rows of passages/holes (All Figs. [22]) in the hollow compartments to allow for a greater circulation of air between the channels and compartments, such that every slot is assigned/surrounded by evenly distributed four holes and each hole is surrounded by four evenly distributed slots (Fig. 4) (col. 4, lines 17-25), wherein the rows of slots and rows of holes extend in both the longitudinal and transverse directions.
	OR
Messner teaches a cover material for a body supporting portion of an object such as a chair comprising a plurality of internal ducts, wherein alternating ducts (All Figs. [A-D]) can intake or discharge air to cool the body of a user thereon (col. 1, lines 31-40) via a plurality of corresponding apertures (All Figs. [1-4]) leading to porous chambers and/or porous surface layers (All Figs. [11-13]) (col. 2, lines 32-36), wherein the longitudinal rows of intake apertures (e.g. 1 & 3) in a staggered relationship with the longitudinal rows of discharge apertures (e.g. 2 & 4) such that each of intake apertures is surrounded by/assigned to four substantially evenly spaced discharge apertures and each of the discharge apertures is surrounded by/assigned to four substantially evenly spaced intake apertures, with rows of intake and discharge apertures also forming in the transverse direction.
Bier teaches a temperature control mat having a dispersal layer leading to a layout of surface apertures, wherein the apertures are in a rows/columns grid format (Fig. 5), wherein a preferred embodiment teaches rows being offset (staggered) (Fig. 6), such that they closer spacing and result in a more effective removal of moisture [0064].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide the alternating rows of discharging openings/outlets and suctioning openings/inlets in a staggered/zig-zag relationship with each other such that each outlet is assigned to/surrounded by multiple/four inlets and vice-versa. One of ordinary skill in the art would have been motivated to look to the art of parallel air delivery/discharging channels for particular opening row layouts, that optionally in particular provide the closest spacing that results in a more effective removal of moisture [Bier; 0064].
Even further regarding claim 1 and regarding claim 32, in the event that Stoll does not sufficiently teach an armrest comprising a first channel branch layer therein:
Schäkel teaches an air conditioning device for motor vehicle interior components, wherein while seating conditioning devices are well-known [0002], an armrest is specifically focused on for tempering and/or cooling [0007, 0013], wherein a ventilation device leads to a distribution layer such as a spacer fabric is covered by an air-permeable layer [0008, 0011].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide Stoll’s air-guided channel branch layout useful for armrests to the armrest ventilation device of Schäkel. One of ordinary skill in the art would have been motivated to provide a layer for guiding the air with low loss of air while maintaining pressure resistance [Stoll; 0113]
Regarding claims 4, 6, 8, and 11, the air passage openings comprise a number and/or size such that it increase (differs) with increasing distance (outward) from the air movement mechanism [0064]. The air-exchange (second) layer may further comprise an air deflection device such that it changes the air flow (inherently causing a restriction and a change in pressure) [0061]
Regarding claims 24, an ohmic (electric) heating element is provided at the surface of the object to be temperature controlled [0059, 0143-0147].
Regarding claim 25, Stoll teaches an air flow device/machine (flow generator) such as a radial or axial ventilator/fan [0042-0044], and teaches providing climatized air [0119] and at least one climate control device comprising a heating and/or cooling device [0142 & 0147], and provides a possible source of other cool air within the vehicle such as the vehicle air conditioner or a cooler section of the vehicle [0044], it is not explicitly clear if the climate control device(s) climatizes the air or not.
Schäkel also teaches that for an armrest, the heating and/or cooling device, such as a NTC or PTC element, is included in the ventilation device/fan such that it, along with a temperature sensor and electrical line, autonomously cools/heats the air and connection to the air ducts of the vehicle air conditioning system is not necessary [0008-0009].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide the temperature control system configured to temperature control the air assigned to the air flow/ventilation device (e.g. a radial/axial fan). One of ordinary skill in the art would have been motivated to provide an autonomous system so that reliance on the central vehicular air conditioning system or other sources is not necessary [0009].

Claims 2-3 & 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Stoll in view of Callerio OR Messner, optionally in view of Bier and/or Schäkel, as applied to claims 1-3 above, further in view of Brykalski et al. (U.S. Pub. No. 2012/0080911 A1) (hereinafter “Brykalski”).
Regarding claims 2-3 and 14-15, although simultaneous blowing of climatized air and suction of undesired air is taught a flow circuit is not explicitly taught by Stoll and in the event that the branch channels are not taught to be below an air-permeable spacer fabric or other second air distributing layer for air flows transverse to the air inlets/outlets:
Brykalski teaches a climate controlled assembly for a body-supporting assembly for heating and/or cooling with thermally conditioned as comprising one or more fluid distribution channels/pockets/conduits in an upper A-side [0012, 0066, 0072-0074], which is fluidically connected to a conditioner mat comprising a spacer material such as a spacer fabric and outer cover fabric layer to facilitate movement of the distributed air back into the seat assembly [0051, 0056, 0058], wherein the fluidic connection is through at least one scrim layer comprising a plurality of holes/openings that can vary in size, shape, spacing, and orientation to provide a desired flow conditioning pattern [0012, 0049, 0067, 0076-0077], wherein the air within the conditioner mat is recirculated back into the system increasing its efficiency [0007-0010, 0013, 0045, 0058], wherein the thermal conditioning device also comprises a dehumidifying device [0013].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide the parallel distribution channels indirectly/directly below an air-permeable conditioner mat (second layer) having rows of openings leading thereto that allows for transverse air movement. One of ordinary skill would have been motivated to increase air movement to a recirculation system that further increases the efficiency of a fluid module.
 
Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stoll in view of Callerio OR Messner, optionally in view of Bier and/or Schäkel, as applied to claims 1-3 above, further in view of Hartwich et al. (U.S. Pub. No. 2004/0189061 A1) (hereinafter “Hartwich”) OR Gall (FR 2882307 A1) (hereinafter “Gall”).
In the event that a separating layer as claimed is not anticipated/made obvious by the stiff(er) encasement as recited above:
Hartwich teaches a ventilation device for vehicular seating comprising a base part (first layer) (All Figs. [8]) having a plurality of passages (All Figs. [18]) leading to an air-conditioning layer (All Figs. [10]) comprising an upper soft layer (All Figs. [16]) and a lower also soft but compressible layer comprising rubberized hair or spacer fabric [0022-0023, 0031-0032], wherein the air-conditioning layer is separated from the base layer by an intermediate layer comprising an increased rigidity than the air-conditioning layer such that it cannot be pressed into the holes of the base layer [0026].
	OR
Le Gall teaches an seat upholstery air circulation system (pg. 1) comprising an air distribution layer (All Figs. [16]) and a foam body (All Figs. [2]) comprising air ducts (All Figs. [6/13]), wherein a shaped (stiffened) separation layer allows for better ventilation of the surface layers (pg. 5).
It would have been obvious to one of ordinary skill in the art at the time of invention to provide an intermediate layer between the air guiding cushion layer and the support cushion layer, wherein the intermediate layer has a higher rigidity than one or both of the air guiding cushion layer and the support cushion layer. One of ordinary skill in the art would have been motivated to prevent distortion/impression [Hartwich, 0026] OR to prevent the foam from expanding into the adjacent distribution layer and to maintain duct/opening shape [Le Gall, pg. 5].

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The Examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        October 8th, 2022